              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 1 of 16



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DANISSA P.,
 8
                                Plaintiff,                   CASE NO. 2:19-cv-01993-BAT
 9
            v.                                               ORDER REVERSING THE
10                                                           COMMISSIONER AND REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled. She contends the ALJ

14   misevaluated the medical evidence, her testimony, and her residual functional capacity. For the

15   reasons below, the Court REVERSES the Commissioner’s final decision and REMANDS the

16   matter for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

17                                             BACKGROUND

18          On August 29, 2017, Plaintiff filed a Title II application for a period of disability and

19   disability insurance benefits. Plaintiff also protectively filed a Title XVI application for

20   supplemental security income on August 23, 2017. In both applications, Plaintiff alleged

21   disability beginning June 24, 1998. These claims were denied initially on November 12, 2017,

22   and upon reconsideration on February 27, 2018. Thereafter, Plaintiff filed a written request for

23   hearing on April 26, 2018 (20 CFR 404.929 et seq. and 416.1429 et seq.). Plaintiff appeared and




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 1
                Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 2 of 16



 1   testified at a hearing held on December 4, 2018. Daniel McKinney Sr., a vocational expert, also

 2   appeared at the hearing. On January 24, 2019, the ALJ issued a decision finding Plaintiff not

 3   disabled. Tr. 15.

 4            Utilizing the five-step disability evaluation process,1 the ALJ found, at Step One, that

 5   Plaintiff had not engaged in substantial gainful activity since June 24, 1998. Tr. 20. At Step Two,

 6   the ALJ found that Plaintiff has the following severe impairments: chronic fatigue syndrome;

 7   hearing loss; depression; anxiety; and obesity. Tr. 21. At Step Three, the ALJ found that

 8   Plaintiff’s impairments did not meet or equal the requirements of a listed impairment.2 Tr. 21-22.

 9   The ALJ determined that Plaintiff has the residual functional capacity (“RFC”) to perform light

10   work as defined in 20 CFR 404.1567(b) and 416.967(b) with additional limitations, including for

11   example, that she can “understand, remember and carry out simple repetitive tasks in 2-hour

12   increments throughout the 8-hour workday.” Tr. 22.

13            At Step Four the ALJ noted that Plaintiff has no past relevant work. Tr. 26. At Step Five,

14   the ALJ found that because there are jobs that exist in significant numbers in the national

15   economy that Plaintiff can perform, Plaintiff is not disabled. Tr. 26-27.

16            On October 11, 2019, the Appeals Council denied review and Plaintiff timely filed the

17   complaint in this Court. Tr. 1-6.

18                                              DISCUSSION

19   A.       Medical Opinion Evidence

20            The ALJ is required to consider all the evidence in the record when making a disability

21   determination. See 20 C.F.R. § 404.1520(a)(3). In March 2017, the SSA amended its regulations

22

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER REVERSING THE COMMISSIONER AND REMANDING - 2
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 3 of 16



 1   regarding the evaluation of medical evidence for claims filed on or after March 27, 2017. 20

 2   C.F.R. § 404.1520c. Under the new regulations, the Commissioner "will not defer or give any

 3   specific evidentiary weight, including controlling weight, to any medical opinion(s) . . .,

 4   including those from [a claimant's] medical sources." 20 C.F.R. § 404.1520c(a). The amended

 5   regulations provide that when the Commissioner evaluates the persuasiveness of medical

 6   opinions and prior administrative medical findings, the most important factors are supportability

 7   and consistency. Id. While the Commissioner is required to explain how he considered the

 8   supportability and consistency factors, the Commissioner may, but is not required to, explain

 9   how he considered other factors in determining persuasiveness. 20 C.F.R. § 404.1520c(b)(2)).

10          1.      Nancy Thordarson, M.D.

11          Dr. Nancy Thordarson is Plaintiff’s treating pediatrician. On April 15, 2018, she opined

12   that Plaintiff met the 2015 IOM diagnostic criteria for chronic fatigue syndrome (“CFS”). Tr.

13   378. Dr. Thordarson concluded that Plaintiff’s daily functioning is “severely impacted by her

14   CFS and her associated medical conditions” and in particular, found that Plaintiff has been

15   unable to sustain any activity for more than one to two hours at a time without debilitating

16   fatigue and prolonged recovery times. Id. Dr. Thordarson also stated that Plaintiff has “had little

17   change in her functioning despite years of extensive medical evaluations and medical

18   interventions” and she concluded that “disability benefits for this patient are appropriate and

19   strongly recommended.” Id.

20          On April 18, 2018, Dr. Thordarson completed a RFC form in support of Plaintiff’s claim

21   for disability benefits. Tr. 776. She opined that Plaintiff would have frequent symptoms severe

22   enough to interfere with the performance of even simple work tasks; that Plaintiff is incapable of

23   performing even “low stress” jobs as she is only capable of sustaining a maximum of one to two




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 3
               Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 4 of 16



 1   hours of physical activity in a single day; Plaintiff could not tolerate eight hours of work, and she

 2   would need 48 hours of recovery time after any activity. Tr. 777. Dr. Thordarson further opined

 3   that Plaintiff would be absent more than four days per month. Tr. 778.

 4           The ALJ accorded minimal weight to Dr. Thordarson’s opinions because the ALJ found

 5   that her treatment notes are inconsistent with the extreme limitations assigned and Plaintiff’s

 6   daily activities. Tr. 24.

 7           (a)     Inconsistent Treatment Notes

 8           The ALJ points to an October 2017 treatment note in which Dr. Thordarson indicated that

 9   Plaintiff “was feeling better and able to be more active recently” and had normal adolescent

10   growth and development, and a September 2017, physical examination with “benign results.” Tr.

11   24. The ALJ does not explain, however, how these are inconsistent with Dr. Thordarson’s

12   opinion that Plaintiff can sustain only one to two hours of activity before experiencing

13   debilitating fatigue. Tr. 780. During the October visit, Dr. Thordarson also noted that Plaintiff’s

14   sleep remained irregular, she was “fatigued during the day,” and her “activities are limited by

15   fatigue.” Id. Plaintiff reported she had a “goal of walking to [the] bus stop,” which was only a

16   “couple of blocks away”. AR 349, 780. Three months earlier, Plaintiff reported she “occasionally

17   has a day with some energy now, but [is] unable to predict day or duration” and continues to

18   have “disabling fatigue after attempts at activity.” Tr. 580. Plaintiff does not allege that she is

19   totally disabled every day, but that she has good and bad days. Tr. 218. On good days, she can

20   get dressed, go to the store, or go on a short outing (id.), but on bad days, she is too exhausted

21   and will spend those days in bed. Tr. 262. Dr. Thordarson’s opinions are also consistent with

22   reports of Plaintiff’s ADLs, third-party ADLs (Plaintiff’s mother), treatment notes, and

23   testimony at the hearing. Tr. 239; 288; 42.




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 4
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 5 of 16



 1          The ALJ also fails to explain how Plaintiff’s “normal adolescent growth and

 2   development” and the September 2017 benign physical examination results undermines Dr.

 3   Thordarson’s medical opinions regarding the symptoms of CFS.

 4           (b)    ADLs

 5          The ALJ also concluded that Plaintiff’s activities (babysitting, doing laundry, preparing

 6   simple meals, playing video games, watching television shows and YouTube, singing, and

 7   reading videos) undermine Dr. Thordarson’s opinions regarding the ability of Plaintiff to work.

 8   Tr. 24. However, Plaintiff’s ADLs, testimony at hearing, and reports cited by the ALJ are

 9   consistent with Dr. Thordarson’s opinion noting good days, bad days, and long periods of

10   recovery with any exertional activity.

11          Activities of daily living can support an adverse credibility determination when the

12   subjectively reported limitations are inconsistent with the claimant’s daily activities. Orn v.

13   Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Two grounds exist to find that activities suggest the

14   claimant is not credible: (1) the activities contradict the claimant’s testimony or (2) the activities

15   are performed in a manner suggesting transferable work skills. Id. However, “the mere fact that a

16   plaintiff has carried on certain daily activities, such as grocery shopping, driving a car, or limited

17   walking for exercise, does not in any way detract from his credibility as to his overall disability.

18   One does not need to be “utterly incapacitated in order to be disabled.” Vertigan v. Halter, 260

19   F.3d 1044, 1049 (9th Cir. 2001).

20          The ALJ stated that Plaintiff has been babysitting two children for a family friend about

21   once every three months for ten hours each time. Tr. 24 (emphasis added). The parties agree that

22   the ALJ was incorrect as Plaintiff testified that she has been babysitting two children for the past

23   eight years, about once every three months, for about two hours on average (the longest being for




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 5
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 6 of 16



 1   four hours). AR 45 (emphasis added). Plaintiff also testified she often declined offers to babysit

 2   due to fatigue. Tr. 46.

 3          Defendant concedes that the ALJ erred in finding that Plaintiff babysat for ten hours at a

 4   time, but argues that the error was harmless because babysitting for two hours at a time was

 5   enough to support the ALJ’s finding that Plaintiff is capable of concentrating in two-hour

 6   increments. Dkt. 15 at 5. This is an oversimplification of the ALJ’s finding. The ALJ stated that

 7   the 10 hours of babysitting were “consistent with the RFC limitation of understanding,

 8   remembering and carrying out simple repetitive tasks in 2-hour increments, and dealing with

 9   simple workplace changes, at the very least.” Tr. 24. As correctly noted by Plaintiff, the ALJ’s

10   reasoning here makes sense only if she was considering a period longer than two hours, which

11   would have allowed her to analyze Plaintiff’s ability to sustain concentration over the course of

12   an entire day. Plaintiff’s ability to babysit one day every three months for about two hours does

13   not support a conclusion that she is capable of full-time work. See Lester v. Chater, 81 F.3d 821,

14   833 (9th Cir. 1996) (The Commissioner must consider whether the claimant is unable to work on

15   a “sustained” basis, and a claimant’s occasional symptom-free period or the ability to work

16   sporadically is not inconsistent with disability).

17          In addition, Plaintiff’s ability to babysit once every three months for about two hours

18   does not contradict Dr. Thordarson’s opinion that Plaintiff could not “regularly perform any job

19   that requires more than a couple hours of mental or physical functioning” or tolerate eight hours

20   of work without needing up to one week to recover from such activity. Tr. 777, 779.

21          The ALJ also concluded that Plaintiff’s ability to do her own laundry, prepare simple

22   meals, play video games, watch television and YouTube videos, and sing and read are additional

23   proof that Plaintiff is not as limited as Dr. Thordarson’s opinion that Plaintiff could not sustain




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 6
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 7 of 16



 1   any physical activity for more than one to two hours at a time, lift 10 pounds occasionally, or sit

 2   more than two hours in an eight-hour workday. Tr. 24. The record reflects however, that the

 3   chores, video games, YouTube videos and reading, which for the most part are sedentary

 4   activities, were not performed on a full-time basis and can be performed without lifting any

 5   significant weight. See Tr. 41, 218-19, 266. Plaintiff reported that activites such as sweeping,

 6   picking up her own things, putting dishes away, and doing her laundry were performed less than

 7   ten minutes per chore, one to four times per week, all depending on how she felt on any

 8   particular day. Tr. 218-219. She also testified that she mostly sleeps during the day but if she has

 9   the concentration, she will watch television, YouTube videos, or occasionally play a video game.

10   Tr. 41. She testified that she is able to prepare basic food and do her own laundry if she has “the

11   energy to do it. If I do not, then I cannot.” Tr. 42.

12           The ALJ did not give legally sufficient reasons for rejecting Dr. Thordarson’s opinion

13   and her failure to do so is not harmless error as the vocational expert testified that employers will

14   not even tolerate one day of work missed per month or more at unpredictable times. Tr. 61.

15           (2)     Kavitha Chunchu, MD

16           In October 2018, new treating physician Dr. Kavitha Chunchu completed a physical RFC

17   assessment in support of Plaintiff’s disability claim. Tr. 1009. Dr. Chunchu reported that Plaintiff

18   had diagnoses of chronic fatigue, major depressive disorder, panic attacks and anxiety. Id. She

19   opined that Plaintiff’s symptoms would constantly interfere with attention and concentration

20   needed to perform even simple work tasks and that she was incapable of performing even a “low

21   stress” job; that Plaintiff would be able to sit more than two hours at a time, at least six hours per

22   day, but would need to sleep in a bed after sitting for some time; and could stand and walk for

23   fifteen minutes at a time for less than two hours total in an eight-hour day. Tr. 1010. Id. Dr.




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 7
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 8 of 16



 1   Chunchu further opined that Plaintiff is currently not able to work due to fatigue and that she

 2   would be absent more than four days per month. Tr. 1012.

 3           The ALJ assigned Dr. Chunchu’s opinion “some weight only,” concluding that the

 4   statement was inconsistent with the provider’s notes for that contemporaneous period. Tr. 24-25.

 5   Specifically, the ALJ noted that Dr. Chunchu recorded “mostly benign results except for

 6   fatigue.” Tr. 25. However, Dr. Chunchu was specifically addressing chronic fatigue syndrome

 7   and a normal musculoskeletal examination does not contradict an allegation of chronic and

 8   debilitating fatigue.

 9           The ALJ also stated, “Dr. Chunchu specifically wrote that ‘in her current state [the

10   claimant] is able to be functional in the workplace.” Tr. 25. The entirety of Dr. Chunchu’s

11   statement, however, reflects that this is likely a typographical error and Dr. Chunchu meant to

12   state “is not able to be functional.” The treatment note cited by the ALJ reads, in its entirety,

13   “D/w pt and mother that I will complete her current paperwork. Given her sx, agree in her

14   current state she is able to be functional in the workplace.” Tr. 1006. However, as noted by

15   Plaintiff, the “paperwork” Dr. Chunchu is referring to is the October 2018 RFC statement, in

16   which Dr. Chunchu concluded that Plaintiff is “currently not able to work based on fatigue.” Tr.

17   1011 (emphasis added). Defendant argues that it was up to the ALJ to interpret the evidence and

18   that she did so in a reasonable manner. However, it was not a reasonable interpretation because it

19   was at odds with Dr. Chunchu’s findings on the RFC form that Plaintiff’s symptoms would

20   constantly interfere with attention and concentration needed to perform even simple work tasks

21   and that she was incapable of performing even a “low stress” job. Tr. 1010.

22           The ALJ also reiterates her findings that the Plaintiff’s self-reported activities undermine

23   Dr. Chunchu’s opinion. Tr. 25. However as discussed, Plaintiff’s ability to engage in these




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 8
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 9 of 16



 1   activities on a sporadic basis is not inconsistent with Dr. Chunchu’s opinion concluding that

 2   Plaintiff was “[c]urrently not able to work based on fatique” and that on average, Plaintiff would

 3   likely be absent from work more than four days per month. Tr. 1011-1012.

 4          Based on the foregoing, the Court finds that the ALJ did not give legally sufficient

 5   reasons for rejecting Dr. Chunchu’s opinion, particularly in light of the vocational expert’s

 6   opinion regarding absenteeism.

 7          (3)     Margaret Cunningham, Ph.D.

 8          In July 2017, Dr. Margaret Cunningham completed a psychological evaluation of

 9   Plaintiff. Tr. 584. The examination included a mental status examination and testing (the BDI-II

10   and the BAI). Dr. Cunningham opined that Plaintiff had marked limitations in ability to function

11   in the following areas: understand, remember, and persist in tasks by following detailed

12   instructions; adapt to changes in a routine work setting; communicate and perform effectively in

13   a work setting; maintain appropriate behavior in a work setting; complete a normal work day and

14   week without interruption from psychologically based symptoms; and set realistic goals and plan

15   independently. Tr. 597.

16          The ALJ gave this opinion “little weight” because Dr Cunningham did not review

17   Plaintiff’s medical records and instead, relied on Plaintiff’s self-reports; and because her

18   opinions were contrary to Plaintiff’s self-reported activities and Dr. Chunchu’s clinic entry that

19   Plaintiff is able to be functional in the workplace. Tr. 25. The import of Plaintiff’s self-reported

20   activities and that of Dr. Chunchu’s clinic entry have previously been discussed. In short,

21   Plaintiff’s occasional participation in sedentary activities is not contrary to Dr. Cunningham’s

22   opinion that Plaintiff would have marked limitations in the ability to complete a normal workday

23   or contrary to Dr. Chunchu’s opinion that Plaintiff’s symptoms would constantly interfere with




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 9
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 10 of 16



 1   the attention and concentration needed to perform even simple work tasks and that she was

 2   incapable of performing even a “low stress” job.

 3          The ALJ also discredited Dr. Cunningham’s opinion because she “did not indicate that

 4   she had reviewed any of the claimant’s medical records, but instead had relied on the claimant’s

 5   self-report.” Tr. 25. An ALJ may reject a psychiatric opinion that relies “to a large extent” on a

 6   claimant’s subjective report, rather than on objective measures such as clinical observations and

 7   mental status examinations. Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017); Turner v.

 8   Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010). Here, the record reflects that Dr.

 9   Cunningham did not rely solely on Plaintiff’s self-reports, but also a clinical interview, testing

10   including the BAI and BDI-II, and a Mental Status Examination. Tr. 584-593. Dr. Cunningham

11   concluded that Plaintiff’s score on the BAI revealed a severe range of generalized anxiety and

12   her scote on the BDI-II revealed a severe range of major depression. Tr. 589. Although Dr.

13   Cunningham noted that the BDI-II is a “self-report instrument” she also noted that she routinely

14   reads the items to her clients and explains terminology they may not understand. Id.

15          Based on the foregoing, the Court finds that the ALJ did not give legally sufficient

16   reasons for rejecting Dr. Cunningham’s opinions.

17          (4)     Dr. Merry Alto, MD

18          The ALJ gave “significant weight” to state-agency consultant Dr. Merry Alto as being

19   “consistent with the totality of medical records, including Plaintiff’s self-reported activities and

20   consistency of evidence on record.” Tr. 26.

21          At reconsideration, Dr. Merry Alto opined that Plaintiff had the residual functional

22   capacity to lift 20 pounds occasionally, 10 pounds frequently, stand and/or walk (with normal

23   breaks) for a total of two hours, and sit (with normal breaks) for a total of about six hours in an




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 10
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 11 of 16



 1   eight-hour workday. Tr. 116. However, Dr. Alto also concluded that “[c]hronic fatigue and

 2   abdominal pain would cause occasional absences.” Tr. 117.

 3          The Social Security Regulations defines “occasional” as “occurring from very little up to

 4   one-third of the time.” SSR 83-10, SSR 83-14, SSR 96-9p. The ALJ does not explain why this

 5   portion of the opinion was rejected or why she included no limitation regarding absenteeism in

 6   Plaintiff’s RFC. This was error as the vocational expert testified at the hearing that an individual

 7   who missed “one day of work per month or more at unpredictable times is not likely to maintain

 8   employment.” Tr. 61. The ALJ also stated that “Dr. Alto rated the claimant’s RFC at ‘light,’

 9   which has been adopted in this decision.” Tr. 25. However, Dr. Alto concluded that Plaintiff has

10   the ability to perform sedentary work. Tr. 120.

11          Based on the foregoing, the Court finds that the ALJ erred in failing to consider the

12   limitations of absenteeism and sedentary work in Plaintiff’s proposed RFC and absenteeism.

13   B.     Plaintiff’s Symptom Report

14          Absent evidence of malingering, the Commissioner must provide “clear and convincing”

15   reasons for rejecting a claimant’s testimony. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

16   1998), citing Andrews v. Shalala, 53 F. 3d 1035, 1039 (9th Cir. 1995). “General findings are

17   insufficient; rather, the ALJ must identify what testimony is not credible and what evidence

18   undermines the claimant’s complaints.” Reddick, 157 F.3d at 722, quoting Lester, 81 F.3d at 834;

19   Dodril v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).

20          At the outset, Defendant argues generally that the ALJ appropriately discounted

21   Plaintiff’s subjective complaints due to the lack of medical evidence covering the first sixteen

22   years of Plaintiff’s life. Dkt. 15 at 3. In this regard, the ALJ stated only, “[e]ven though the

23   claimant is alleging disability since birth, the evidence of records contains medical documents




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 11
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 12 of 16



 1   from 2017 onwards.” (Tr. 23). The ALJ made no further findings and did not specifically state

 2   how this detracts from Plaintiff’s credibility or other medical evidence. In addition, records prior

 3   to age 18 are not relevant to the current Childhood Disability Benefits (CDB) claim and DDS did

 4   not obtain records prior to June 23, 2016 (Plaintiff’s 18th birthday). Tr. 69; See Moore v.

 5   Commissioner, 278 F.3d 920, 925 (9th Cir. 2002) quoting 42 U.S.C. § 402(d)(1)(B)(ii) (To be

 6   eligible for disabled child’s benefits, the claimant must “at the time [the] application [is] filed”

 7   be “under a disability.”)

 8          The ALJ concluded that, “[d]espite the allegation of functional impairments at a disabling

 9   degree, [plaintiff] is engaging in age-appropriate activities that relect an ability to perform her

10   RFC despite some limitations.” Tr. 23. First, the ALJ noted that Plaintiff was able to babysit for

11   10 hours at a time. As previously discussed, this was error.

12          Next, the ALJ discredits Plaintiff’s testimony because Plaintiff engages in “age-

13   appropriate activities” such as playing video games, watching television, watching YouTube

14   videos, singing, and reading. Tr. 24. The ALJ does not mention Plaintiff’s testimony that she

15   would “mostly sleep,” but if she had the concentration, she would watch television or YouTube

16   videos and occasionally play a video game. Tr. 39-41. The ALJ also does not explain how

17   Plaintiff’s engagement in these sedentary activities translates to full-time and competitive work.

18          At the hearing, the ALJ asked, “Do you participate on Facebook?” and Plaintiff

19   responded, “I do, yes.” Tr. 41. From this testimony alone, the ALJ concludes that Plaintiff’s use

20   of Facebook indicates a level of computer skills and concentration sufficient for staying

21   connected with others.” Tr. 24. It was error for the ALJ to make this assumption as there is no

22   evidence for how often or long Plaintiff uses her computer for Facebook, whether she has help

23   using the computer, or the amount of people with whom she stays connected.




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 12
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 13 of 16



 1          Next, the ALJ points to Plaintiff’s mother’s statement that Plaintiff “gets together with

 2   extended family once every two months, and that she can follow both spoken and written

 3   instructions ‘very well’ with ‘no problems.’” Tr. 24. The ALJ does not however, refer to

 4   Plaintiff’s mother statement that Plaintiff can only work on completing tasks for about five

 5   minutes at a time. Tr. 245. Moreover, the ability to see family members once every two months

 6   is not inconsistent with Plaintiff’s allgations of chronic and unpredictable fatigue that prevents

 7   her from sustaining any activity on a full-time basis and the need for long periods of recovery

 8   after expending energy. Tr. 261, 262. Here, the ALJ erred by using only specially selected

 9   statements from the third-party ADLs to “further reinforce the RFC as found,” while ignoring the

10   remainder of the form that remains supportive of Plaintiff’s allegations. Tr. 24.

11          As “additional support” for the ALJs decision, Defendant cites to medical visits in 2014

12   and 2015 to suggest that Plaintiff’s fatique can be explained by Plaintiff’s participation in on-

13   screen activities. Dkt. 15 at 4-5. However, these visits were not referenced or relied on by the

14   ALJ and are technically outside the relevant time period (age 18 to 22 years). The August 2014

15   visit also indicates that Plaintiff has an irregular sleep schedule and “she awakens at various

16   times in the morning and is napping several days of the week.” Tr. 349. The October 2015 visit

17   documented Plaintiff with a flat affect, reporting chronic pain and fatigue. Tr. 426.

18          As further “additional support” for the ALJ’s conclusions, Defendant cites a January

19   2016 physical therapy visit documenting that Plaintiff was independent in self-care activities and

20   activities of daily living (Dkt. 15 at 5) but that same visit documented that Plaintiff requires

21   “increased time to complete daily activities to the point of only completing activities 2-3 times

22   per week” and Plaintiff reportedly would “sit/lie down for most of the day in bouts for 4-5

23   hours.” Tr. 431. Defendant also cites a June 2016 note finding that Plaintiff continued to perform




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 13
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 14 of 16



 1   her daily chores. Dkt. 15 at 5. This visit was a follow up on her “chronic fatigue and pain which

 2   have limited her physical activity and general functioning.” Tr. 330.

 3          Defendant also cites several examples within the record to suggest that Plaintiff’s

 4   “disordered sleeping” patterns and a “random sleep schedule” may be attributed to the amount of

 5   time Plaintiff spends on her computer and phone. Dkt. 15 at 5-6. The ALJ did not reference or

 6   rely on these examples, except as to Dr. Thordarson’s note that Plaintiff’s “sleep was still

 7   irregular and the claimant uses her phone at night and then feels fatigued during the day

 8   (8F/14).” But the ALJ also acknowleged that Dr. Thordarson attributed Plaintiff’s fatigue and

 9   mood to disorganized sleep. Tr. 24.

10          Because the ALJ did not mention or conclude that Plaintiff’s computer use undermined

11   her claim of fatigue or disorganized sleep, Defendant’s suggestion is merely a post-hoc

12   rationalization for the ALJ’s decision. See Connet v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)

13   (“We review only the reasons provided by the ALJ in the disability determination and may not

14   affirm the ALJ on a ground upon which he did not rely.”)

15          For these reasons, the Court finds that the ALJ erred in her assessment of Plaintiff’s

16   testimony and that the errors undermine the ALJ’s RFC findings.

17   C.     New Evidence Submitted to the Appeals Council

18          Plaintiff submitted two post-hearing statements to the Appeals Council in support of her

19   claim: (1) a statement from Compass Health, documenting the number of missed appointments

20   Plaintiff had between May 2018 up through April 2019, as evidence of Plaintiff’s excessive

21   absenteeism (Tr. 9) and, (2) a statement from Becky Murdoch, the family friend for whom

22   Plaintiff occasionally babysat, as proof of the duration and frequency of Plaintiff’s babysitting

23   activities (Tr. 8). The Appeals Council found “this evidence does not show a reasonable




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 14
              Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 15 of 16



 1   probability that it would change the outcome of the decision. We did not exhibit this evidence.”

 2   Tr. 2.

 3            A district court may remand a case to the Commissioner for consideration of new,

 4   material evidence. See Clem v. Sullivan, 894 F.2d 328, 332 (9th Cir. 1990). Evidence is material

 5   “only where there is a reasonable possibility that the new evidence would have changed the

 6   outcome of the [Commissioner’s] determination had it been before him.” Booz v. Sec’y of Health

 7   and Human Servs., 735 F.2d 1378, 1380 (9th Cir. 1984) (quotation marks and citation omitted);

 8   see also 42 U.S.C. § 405(g).

 9            Because the Court is reversing and remanding the ALJ’s decision for the reasons set forth

10   herein, the new evidence may be considered by the ALJ in the first instance on remand.

11                                             CONCLUSION

12            As discussed above, the ALJ harmfully erred in finding plaintiff not disabled. Plaintiff

13   contends the Court should remand the case for an award of benefits. Remand for an award of

14   benefits should be ordered only in the rare case in which the record is susceptible to no further

15   development and no reasonable jurist would disagree that the claimant is disabled. This is not

16   such as rare case as the opinions of numerous doctors and the testimony of plaintiff must be

17   reassessed and reweighed. These are tasks reserved to the Commissioner and the Court declines

18   to take these tasks on appeal in the first instance. Accordingly, the Court orders that the

19   Commissioner’s final decision is REVERSED and this case is REMANDED for further

20   administrative proceedings under sentence four of 42 U.S.C. § 405(g).

21            On remand, the ALJ shall reassess Plaintiff’s testimony, reassess the opinions of Drs.

22   Thordarson, Chunchu, Cunningham, and Alto, develop the record and redetermine Plaintiff’s

23




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 15
             Case 2:19-cv-01993-BAT Document 17 Filed 06/17/20 Page 16 of 16



 1   RFC as needed and proceed to the remaining steps of the disability determination process as

 2   appropriate.

 3          DATED this 17th day of June, 2020.

 4

 5                                                      A
                                                        BRIAN A. TSUCHIDA
 6                                                      Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 16
